                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

JOHN BROWN                                                                             PETITIONER

V.                                                                    NO. 4:19-CV-00176-DMB-RP

STATE OF MISSISSIPPI                                                                 RESPONDENT

                          ORDER DIRECTING STATE TO RESPOND

        John Brown has filed a petition for relief under 28 U.S.C. § 2254. It is ORDERED:

     1. That no later than February 21, 2020, respondent through Jim Hood, Attorney General of

the State of Mississippi, or his lawful successor, file his response to this action, along with full

and complete transcripts of all proceedings in the state courts of Mississippi arising from the

petitioner’s convictions of manslaughter in the Circuit Court of Grenada County, Mississippi (to

the extent such are relevant to the State’s response).

     2. That within fourteen (14) days of service upon him of a copy of respondent’s answer,

petitioner may file his reply to the allegations contained in such answer.

     3. The Clerk of this Court will serve by email (Return Receipt, High Importance) a copy of

the petition, this order, acknowledgment of service of process form, and any other initial filings

upon Jim Hood, Attorney General of the State of Mississippi, or his lawful successor, to

Assistant Attorneys General Jerrolyn Owens and Bridgette Grant. The respondent must

electronically file the completed acknowledgment of service of process form upon receipt.

        Petitioner is warned that failure to keep this court informed of his current address could

lead to dismissal of his lawsuit.

        SO ORDERED, this the 9th day of December, 2019.
                                               /s/ Roy Percy
                                               UNITED STATES MAGISTRATE JUDGE
